Citation Nr: 1507177	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-45 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for neuropathy of the bilateral feet, including as secondary to service-connected bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Charles D. Romo, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to June 1981. This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
A Travel Board hearing was held in this matter in November 2014 at the RO.  A transcript of this hearing is contained in the Virtual VA paperless system.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of service connection for bilateral knee disorders, pseudo folliculitis barbae, and entitlement to individual unemployability have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for a clarifying VA opinion.  Where VA provides the Veteran with an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Additionally, medical opinions should address all appropriate theories of entitlement. Stefl, 21 Vet. App. at 123-24. Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

The Veteran provided an opinion from his treating physician dated in November 2010, in which he opined that the Veteran has a diagnosis of peripheral neuropathy, which is due to his service-connected bilateral pes planus.  The physician did not provide a rationale for this opinion.

The Veteran underwent a VA examination in July 2014.  The examiner opined that "pes planus does not give rise to peripheral neuropathies involving symptoms of both feet into the legs and there is no known possible mechanism that it can do that.  Pes planus affects the plantar surface of the feet and does not have access to nerves above it.  Distal to proximal length dependent peripheral neuropathy, if the condition is truly present, would be due to a generalized systemic or metabolic condition like vitamin B12 deficiency or a host of other known causes: diabetes, amyloid, neoplasm/nutritional, heredity, renal, ETOH, toxins, immunologic, etc."  That examiner did not address aggravation.  

Furthermore, in his August 2014 substantive appeal, the Veteran contended that the VA examiner did not address tarsal tunnel syndrome and cited medical literature in support of his claim.  It is unclear whether the Veteran has a diagnosis of tarsal tunnel syndrome and whether such syndrome is secondary to or aggravated by his service-connected pes planus.  

Remand is thus necessary to obtain clarifying and addendum opinions.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include any record of a tarsal tunnel syndrome diagnosis.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After all additional records are associated with the claims file, request an addendum opinion regarding the Veteran's neurological bilateral foot disorders from the VA examiner who conducted the July 2014 VA examination.  If the same examiner is not available, provide the Veteran a new comprehensive examination to determine the nature and etiology of his bilateral foot disorders. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first determine whether there is a diagnosis of tarsal tunnel syndrome.  For each diagnosed foot disorder, the examiner must opine whether it is more likely than not (50 percent or greater probability) that: 1) such disorder was caused or aggravated by active military service; 2) such disorder was caused by service-connected pes planus; and 3) such disorder was aggravated by the service-connected pes planus. 

Then, the examiner must provide an opinion, regarding each diagnosed foot disorder, whether each foot disorders is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

The examiner must address any relevant service treatment records, medical records, and the Veteran's lay statements of record. Specifically, the examiner shall comment on whether the Veteran has a diagnosis of tarsal tunnel syndrome and discuss the medical literature cited in his August 2014 substantive appeal, along with any other relevant literature.  

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, each of the claims listed on the title page must be readjudicated. If the claims remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






